Citation Nr: 1102966	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran and his spouse testified at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim stems from his appeal 
seeking an increased rating for his service-connected PTSD.  As 
reflected in the Board's January 2010 decision, the Veteran was 
granted an increased rating of 70 percent for his PTSD, thereby 
rendering him schedularly eligible for TDIU consideration.  
Furthermore, the Board construed the Veteran's hearing testimony 
reflecting his contention that he was unable to maintain 
employment due to his PTSD symptoms as a claim for a TDIU 
pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and 
remanded the claim of TDIU for further development.  The claim 
has now been returned to the Board for further appellate review.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As referenced above, the Veteran's instant TDIU claim stems from 
the Board's construal of that claim in the context of the 
Veteran's PTSD increased rating claim, as addressed in a decision 
issued by the Board in January 2010.  As reflected in that 
decision, the Board found that the evidence of record reasonably 
raised a request for TDIU benefits, citing the Veteran's Board 
hearing testimony stating that he had been unable to maintain 
employment due to his PTSD symptoms and the May 2008 VA PTSD 
examiner's opinion that the Veteran's service-connected foot 
injuries made finding suitable employment difficult and that his 
foot disabilities serve as "a constant reminder of his situation 
and therefore increase his depression and asocial behavior."  
The Board then instructed the RO to provide the Veteran with 
notice appropriate to his TDIU claim and conduct any further 
development deemed necessary.  

A review of the record reflects that in response to the Board's 
Remand directives, the RO provided the Veteran with appropriate 
VCAA notice and a TDIU application, which the Veteran completed 
and returned to the RO.  The RO then adjudicated the Veteran's 
TDIU claim without conducting any further development.  Although 
not specifically requested by the Board in its Remand directives, 
a review of the record reflects that a VA examination and medical 
opinion to address the effect of all of the Veteran's service-
connected disabilities, including his psychiatric disability, 
foot disabilities, and scars, on his employability, would be 
beneficial in adjudicating the Veteran's TDIU claim.  In that 
regard, the Board notes that the Veteran's May 2008 VA PTSD 
examination does not specifically address whether the Veteran's 
PTSD symptoms render him unemployable, and his April 2008 VA 
examination addressing his bilateral foot disorder symptomatology 
reflects the Veteran's report of experiencing sharp stabbing 
pains in his feet with prolonged standing, but no specific 
opinion regarding the effect of the Veteran's foot disorders on 
his employability.  Accordingly, the Veteran should be afforded 
an appropriate VA examination to assess the effect of the 
Veteran's various service-connected disabilities on his 
employability.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment 
records from February 2009 to the present.

2.  Schedule the Veteran for a VA examination 
by an individual(s) with the appropriate 
expertise.  The examiner(s) should be 
provided with the Veteran's claims file and 
asked to fully review it, including the 
Veteran's May 2010 TDIU application 
chronicling his work history and his 2009 VA 
treatment records related to his request for 
VA vocational rehabilitation services. 

The examiner(s) should specifically indicate 
whether, without taking his age into account, 
the Veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to his 
service-connected disabilities (PTSD, 
bilateral foot [skin/nail] disorders, and 
scars of the right thigh and left foot).  The 
record reflects that the Veteran had a 
lengthy career as a commercial pilot dusting 
crops.  The Veteran reports that after losing 
his job as a pilot, he was subsequently 
unemployed for approximately one year, after 
which he was employed as a commercial truck 
driver for approximately one year.  The 
examiner should also comment on the Veteran's 
non-service connected disabilities and their 
impact, if any, on the Veteran's 
employability.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.
 
3.  When the requested development has been 
completed, the Veteran's claim should be 
readjudicated.  If the Veteran's claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).
 


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


